NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-5103-14T4

SATEC, INC. and SATEC, LLC,
                                       APPROVED FOR PUBLICATION
      Plaintiffs-Appellants,
                                             June 7, 2017
v.
                                          APPELLATE DIVISION
THE HANOVER INSURANCE GROUP,
INC., CITIZENS INSURANCE COMPANY
OF AMERICA, GRINSPEC INSURANCE
AGENCY, INC. D/B/A CENTRIC
INSURANCE AGENCY AND LEE
NESTEL,

      Defendants-Respondents,

and

THE HANOVER INSURANCE GROUP,
INC., CITIZENS INSURANCE COMPANY
OF AMERICA,

      Defendants/Third-Party
      Plaintiffs-Respondents,

v.

PATRICK SPINA,

     Third-Party Defendant.
_______________________________________

          Argued December 7, 2016 – Decided June 7, 2017

          Before Judges Alvarez, Accurso and Manahan.1

1
  Hon. Carol E. Higbee participated in the panel before whom this
case was argued. The opinion was not approved for filing prior
to Judge Higbee's death on January 3, 2017, and the matter
                                                      (continued)
           On appeal from Superior Court of New Jersey,
           Law Division, Union County, Docket No. L-
           0799-12.

           David Jaroslawicz (Jaroslawicz & Jaros) of
           the New York bar, admitted pro hac vice,
           argued the cause for appellant (Jaroslawicz
           & Jaros, PCCL, attorneys; Elizabeth Eilender,
           on the briefs).

           Jason S. Feinstein argued the cause for
           respondents Grinspec Insurance Agency, Inc.
           d/b/a Centric Insurance Agency and Lee
           Nestel (Eckert Seamans Cherin & Mellot, LLC,
           attorneys; Mr. Feinstein, of counsel and on
           the brief; Jill R. Cohen, on the brief).

           Craig M. Terkowitz argued the cause for
           respondents The Hanover Insurance Group,
           Inc. and Citizens Insurance Company of
           America   (Law   Offices  of   Terkowitz   &
           Hermesmann, attorneys; Mr. Terkowitz, on the
           brief).

      The opinion of the court was delivered by

MANAHAN, J.A.D.

      Satec, Inc. and Satec, LLC (collectively, Satec), appeal

from the July 1, 2015 order granting summary judgment in favor

of   defendants   Grinspec   Insurance   Agency,   Inc.   d/b/a   Centric

Insurance Agency and Lee Nestel (collectively, Centric) and The

Hanover Insurance Group, Inc. and Citizens Insurance Company of


(continued)
proceeded as a two-judge panel pursuant to Rule 2:13-2(b).
Prior to making its determination, the panel elected to call a
third judge to participate in the decision, in accordance with
Rule 2:13-2(b).   The parties have consented to the addition of
Hon. Carmen H. Alvarez to the panel, and have waived reargument.




                                   2                              A-5103-14T4
America     (collectively,         Hanover).          The        negligence       and

professional malpractice action arose from damage sustained to

Satec's real and personal property as a result of Hurricane

Irene.     After our review of the record and applicable law, we

affirm.

    We     discern   the   following    facts       from   the    motion    record,

viewed in a light most favorable to plaintiffs as the non-moving

parties.    Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520,

540 (1995).       Satec is a distributor of electricity measurement

meters.      In   2003,    Satec    acquired    a    warehouse      and    business

offices in Union County, New Jersey (the property).                        In 2007,

Satec sought the counsel and advice of Centric, an independent

insurance brokerage agency, relative to its desire to insure the

property.     Satec’s office manager, Lourdes Gordillo, met with

Nestel, President of Centric.          As part of Nestel’s presentation

to Satec, he provided Gordillo with a letter dated April 20,

2007, which contained an insurance proposal from Hanover, the

underwriter of the insurance policy.                  In the letter, Nestel

noted that Satec should review the proposal regarding coverage

limits and exclusions:

                 Please   review the  entire   proposal
            carefully with particular attention to the
            property limits on the proposal and advise
            me if you would like to increase coverage.
            Please also review the [r]ecommendations
            section   following  this  letter.      The



                                       3                                    A-5103-14T4
            [r]ecommendations section lists insurance
            coverage NOT included in this proposal.
            Please advise if you would like us to pursue
            a quotation for insurance coverage not
            included in this proposal.

       The "recommendations section" was enclosed in a separate

document titled, in bold lettering, "Recommendations & Important

Insurance    Information[.]"           That     document        stated     in    bold

lettering, "Note: The insurance coverage outlined below is not

included    in    your   present    insurance       program.      Please    contact

[Centric]    to     receive   additional      information        regarding       these

coverage items and to obtain pricing information[.]" (emphasis

in original).       Under the portion of the letter labeled "list of

insurance    coverage      not     included    in    your      present    insurance

program," was "Flood & Earthquake Coverage[.]"                   Those coverages

were described as "coverage for flood (including surface water

accumulation) and earthquake."              The letter specifically advised

that "these two perils are excluded under a standard property

policy."2

       Satec ultimately purchased several policies from Centric,

including     the     Business      Owners     Policy       (BOP),       which    was

underwritten by Citizens, a subsidiary of Hanover.                   The BOP was

issued for the period from May 1, 2007 to May 1, 2008, and

included in a separate section the following "Exclusions":

2
    Hanover did not write flood insurance.



                                        4                                   A-5103-14T4
         1.    We will not pay for loss or damage
               caused directly or indirectly by any of
               the following.   Such loss or damage is
               excluded regardless of any other cause
               or event that contributes concurrently
               or in any sequence to the loss. These
               exclusions apply whether or not the
               loss event results in widespread damage
               or affects a substantial area.

               . . . .

         (g)   Water

               (1)     Flood, surface water, . . .
                       overflow    of   any  body   of
                       water, or spray from any of
                       these, all whether or not
                       driven   by    wind  (including
                       storm surge);

                       . . . .

               (4)     Water under the ground surface
                       pressing on, or flowing or seeping
                       through:

                       (a)   Foundations, walls, floors or
                             paved surfaces;

                       (b)   Basements,   whether    paved   or
                             not; or

                       (c)   Doors,    windows      or   other
                             openings.

               (5)     Waterborne  material   carried  or
                       otherwise moved by any of the
                       water referred to in paragraph 1.,
                       3. or 4., or material carried or
                       otherwise moved by mudslide or
                       mudflow.

    On May 3, 2007, Centric sent a letter to Satec regarding

its newly implemented BOP.       In the cover letter, Centric stated,



                                    5                             A-5103-14T4
in    bold   and   underlined            font,       "[p]lease    review      the    attached

Recommendations and Important Information flyer for insurance

coverage     not   included         in    your       present     insurance     program      and

other factors affecting your insurance," which was enclosed with

the    letter.        The    cover        letter       also    noted     in    the    opening

paragraphs, "[a]lthough your policy is a broad contract, there

are limitations, conditions and exclusions that may affect your

recovery in the event of a claim.                           There are other coverage

restrictions outlined in your policy as well."

       Thereafter, Satec renewed the policy annually through May

1, 2012.       Prior to each renewal, Centric sent Satec written

correspondence advising about the upcoming renewal and/or new

policy options.          Included in each of the letters was the same

"Recommendations & Important Insurance Information" document.

       On    August   28,     2011,        the       property     was    flooded      due    to

Hurricane      Irene,       which    resulted          in    property     damage      to    the

building in an alleged amount of $2.3 million.                                Satec filed a

claim seeking coverage from Hanover.                        Upon receipt of the claim,

Hanover conducted an investigation, wherein it determined that

the   flooding     and      consequential             damage    was     occasioned     by    an

overflow from the Rahway River, an incident not covered, as

specifically excluded, by the BOP.




                                                 6                                   A-5103-14T4
       Sometime prior to the loss, Hanover became aware that the

property was located in a flood hazard zone after it conducted a

loss     control    inspection.          Hanover      did     not   disclose      this

information to Satec or Centric.               As well, when Satec purchased

the    property     in   October   2003,       its    counsel       (a   third-party

defendant not participating in this appeal) undertook steps to

determine if the property was in a flood zone prior to the title

closing,    which    revealed    the     property     was    designated      a   flood

hazard area.3

       Satec   filed     a   complaint    on    February      28,    2012,    and   an

amended complaint on March 22, 2012, against Centric, Nestel,

Hanover and Citizens.          In its amended complaint, Satec alleged

breach    of   contract,     negligence       and    professional        malpractice,

among other claims.          Centric, also on behalf of Nestel, filed

its answer on May 4, 2012.         Hanover, also on behalf of Citizens,

filed its answer on September 11, 2013.                      Following discovery,

defendants moved for summary judgment.                      The trial court held

oral argument on June 22, 2015.               On July 1, 2015, after finding

Satec’s expert provided an inadmissible net opinion, the court




3
  It is disputed whether its counsel informed Satec. Counsel was
named as a defendant in the third-party complaint.           The
complaint was later dismissed without prejudice.     We have not
considered in our determination whether Satec had knowledge of
the flood area designation.



                                          7                                  A-5103-14T4
granted summary judgment in favor of defendants in an eleven-

page written decision.   This appeal followed.

    Satec raises the following points on appeal:

                             POINT I

         UNDER   ESTABLISHED   NEW   JERSEY      LAW,   AN
         INSURANCE PRODUCER/BROKER OWES A        FIDUCIARY
         DUTY TO ADVISE THE INSURED.

              A.   No   Expert   is     Needed   to
              Establish   that   the     Defendants
              Breached Their Duty.

              B.   Defendants’   Expert   Concedes
              that a Broker      Has a    Duty to
              Advise.

              C. If Plaintiff Had Moved for
              Summary Judgment, the Court Would
              Have Had to Grant its Motion.

                             POINT II

         STANLEY HLADIK’S EXPERT OPINION IS VALID.

              A. Experience and Credentials.

              B. Mr. Hladik’s Expert Opinion is
              Based on Experience, Knowledge,
              Standard Forms, and the Facts.

                            POINT III

         HANOVER   IS   VICARIOUSLY   LIABLE   FOR    THE
         NEGLIGENCE   OF   ITS   AGENTS,   CENTRIC    AND
         NESTEL.

Satec raises these additional points in its reply brief:




                                 8                           A-5103-14T4
                            POINT I

         THE ISSUE OF WHETHER A BROKER'S DUTY MAY BE
         ESTABLISHED WITHOUT AN EXPERT WAS RAISED IN
         THE LAW DIVISION.
                           POINT II

         MR. HLADIK’S OPINION WAS NOT PERSONAL ONLY
         TO HIMSELF.

                           POINT III

         MATERIAL ISSUES   OF     FACT    PRECLUDE   SUMMARY
         JUDGMENT.

                            POINT IV

         THE COURT SHOULD NOT CONSIDER ARGUMENTS NOT
         REACHED BY THE COURT BELOW.

    We review a grant of summary judgment de novo, observing

the same standard as the trial court.        Townsend v. Pierre, 221

N.J. 36, 59 (2015).   Summary judgment should be granted only if

the record demonstrates there is "no genuine issue as to any

material fact challenged and that the moving party is entitled

to a judgment or order as a matter of law."          R. 4:46-2(c).     We

consider "whether the competent evidential materials presented,

when viewed in the light most favorable to the non-moving party,

are sufficient to permit a rational factfinder to resolve the

alleged disputed issue in favor of the non-moving party."         Davis

v. Brickman Landscaping, Ltd., 219 N.J. 395, 406 (2014) (quoting

Brill, supra, 142 N.J. at 540).       If no genuine issue of material

fact exists, the inquiry then turns to "whether the trial court




                                  9                            A-5103-14T4
correctly   interpreted        the   law."         DepoLink        Court   Reporting       &

Litig. Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App.

Div.   2013)     (quoting    Massachi       v.    AHL    Servs.,     Inc.,       396    N.J.

Super. 486, 494 (App. Div. 2007), certif. denied, 195 N.J. 419

(2008)).

       In this matter, Satec claims that there were matters in

dispute    and    sufficient     evidence         in    the    discovery        record   to

demonstrate Centric was professionally negligent in breaching

its duty to procure adequate insurance to meet its needs, namely

flood insurance.        We disagree.

       We commence our discussion with a review of the duty of

care   insurance     brokers     and    agents         owe    to   insureds.           "[A]n

insurance      broker   owes    a    duty    to    his       principal     to    exercise

diligence in obtaining coverage in the area his principal seeks

to be protected."           Werrmann v. Aratusa, Ltd., 266 N.J. Super.

471, 474 (App. Div. 1993) (citing Rider v. Lynch, 42 N.J. 465,

476 (1964)).      An insurance broker's liability for negligent acts

affecting an insured has been addressed by our Supreme Court:

            Insurance intermediaries in this State must
            act in a fiduciary capacity to the client
            "[b]ecause of the increasing complexity of
            the insurance industry and the specialized
            knowledge required to understand all of its
            intricacies."   Walker   v.   Atl.   Chrysler
            Plymouth, Inc., 216 N.J. Super. 255, 260
            (App.   Div.  1987)   (quoting   Sobotor   v.
            Prudential Prop. & Cas. Ins. Co., 200 N.J.
            Super. 333, 341 (App. Div. 1984)); see also



                                        10                                        A-5103-14T4
             N.J.A.C. 11:17A-4:10 ("An insurance producer
             acts in a fiduciary capacity in the conduct
             of his or her insurance business.").     The
             fiduciary relationship gives rise to a duty
             owed by the broker to the client "to
             exercise good faith and reasonable skill in
             advising insureds." Weinisch v. Sawyer, 123
             N.J. 333, 340 (1991).

             [Aden v. Fortsh, 169 N.J. 64, 78-79 (2001)
             (alteration in original).]

Moreover, the Court delineated that the scope of an insurance

broker's obligations to a prospective insured requires insurance

brokers: "(1) to procure the insurance; (2) to secure a policy

that   is    neither    void        nor   materially     deficient;   and    (3)   to

provide the coverage he or she undertook to supply."                      President

v. Jenkins, 180 N.J. 550, 569 (2004) (citing Rider, supra, 42

N.J. at 476).         However, "[t]he duty of a broker or agent . . .

is not unlimited."            Carter Lincoln-Mercury, Inc., Leasing Div.

v. EMAR Group, Inc., 135 N.J. 182, 190 (1994).

                                             I.

       In   support    of     its    claim    of   malpractice,   Satec     retained

Stanley Hladik as its expert.                In furtherance of his retention,

Hladik produced a written report in which he opined that, based

upon   deviation       from    accepted       standards,    Centric   negligently

failed to procure flood insurance on behalf of Satec.                        In his

deposition     testimony,       Hladik       testified   consistently     with     his

report.      Centric sought to bar Hladik's testimony by motion,




                                             11                             A-5103-14T4
which was granted.             The judge held that Satec's liability expert

should be excluded as having produced a "net opinion" and that,

in the absence of expert testimony, Satec could not prove as a

matter of law its negligence and malpractice claims.

       The decision to admit or exclude expert testimony is left

to the sound discretion of the trial court.                                   Townsend, supra,

221   N.J.     at     52     (citing       State    v.     Berry,       140    N.J.    280,    293

(1995)).        It will be reversed only upon a showing that that

discretion          was    abused.         Pomerantz       Paper    Corp.       v.    New   Cmty.

Corp., 207 N.J. 344, 371 (2011).                      We review a summary judgment

motion premised on an evidentiary ruling in the same sequence as

the trial court, "with the evidentiary issue resolved first,

followed       by    the     summary       judgment      determination          of    the   trial

court."        Townsend,       supra,       221     N.J.    at     53    (citing      Estate    of

Hanges    v.    Metro.       Prop.     &    Cas.    Ins.     Co.,       202    N.J.    369,    385

(2010)).

      It is well-established that the trial court "must ensure

that [a] proffered expert does not offer a mere net opinion."

Pomerantz,          supra,    207      N.J.    at     372.         Such        an    opinion   is

inadmissible and "insufficient to satisfy a plaintiff's burden

on a motion for summary judgment."                          Arroyo v. Durling Realty,

LLC, 433 N.J. Super. 238, 244 (App. Div. 2013) (citing Polzo v.




                                               12                                       A-5103-14T4
Cty. of Essex, 196 N.J. 569, 583-84 (2008); Smith v. Estate of

Kelly, 343 N.J. Super. 480, 497-98 (App. Div. 2001)).

      "[O]pinion testimony 'must relate to generally accepted . .

. standards, not merely standards personal to the witness.'"

Taylor v. DeLosso, 319 N.J. Super. 174, 180 (App. Div. 1999)

(quoting Fernandez v. Baruch, 52 N.J. 127, 131 (1968)).                             Stated

in other words, expert testimony must be based upon a consensus

of the involved profession's recognition of the standard defined

by the expert.           Ibid.     There must be some evidential support

offered     by    the     expert    to    establish        the       existence     of    the

standard.     Buckelew v. Grossbard, 87 N.J. 512, 528-29 (1981).

      "[I]f an expert cannot offer objective support for his or

her opinions, but testifies only to a view about a standard that

is   personal,     it     fails    because       it   is    a    mere      net   opinion."

Pomerantz,       supra,    207     N.J.     at    373      (citation       and    internal

quotation marks omitted).            Indeed, we have stressed that because

of "the weight that a jury may accord to expert testimony, a

trial   court     must    ensure    that    an    expert        is   not    permitted     to

express     speculative          opinions    or       personal        views      that    are

unfounded in the record."            Townsend, supra, 221 N.J. at 55.

        In reaching the determination to bar Hladik's report, the

judge held:

                 In the present matter, the expert
            opinion of Stanley Hladik testifies as to



                                            13                                     A-5103-14T4
           his personal opinion only, and his report
           and testimony shall be barred as net
           opinion.   Hladik states that his opinion is
           based   upon   his  [twenty-five]  years   of
           personal    experience   in   the   insurance
           industry, as well as a review of the
           document discovery and deposition testimony
           that has taken place in this litigation.
           Not once in his report, however, does Hladik
           cite to a single objective industry standard
           or authoritative treatise.

                . . . Throughout his report, Hladik
           states what he believes to be the standard
           of care for insurance brokers in New Jersey.
           The statements, however, are conclusory, and
           do not state how Hladik determined what the
           standard of care for an insurance broker in
           New Jersey is.      Instead, Hladik merely
           states, "[i]n New Jersey, the standard of
           care for a broker includes making sure that
           the client (insured) understands exactly
           what types of insurance they need and is
           available;" that, "[i]t is the standard of
           care in the industry for brokers to, at the
           very least, make a physical loop of the
           premises either before or after meeting with
           the client;" and that, "[i]t is my opinion
           that [Nestel] had a duty to advise Satec
           that the property was located in a flood
           zone, discuss what flood coverages were
           available and if Satec declined coverage, to
           have Satec decline any flood coverage in
           writing at the time of the initial placement
           of their risk in May 2007." . . . These
           statements were made without any qualifying
           explanations, nor were they supported by any
           written document, supporting case law, or
           other objective custom accepted by the
           insurance producer community.       Instead,
           Hladik's report offers opinions that are
           personal to him.

    The crux of Hladik's report and testimony was that Centric

deviated   from   the   accepted   standards   by   failing   to   make     a



                                   14                              A-5103-14T4
physical loop of the premises to determine the potential risks,

to assure that Satec understood exactly what types of insurance

it needed, to explain in writing the gaps in coverage, and to

ascertain    the   property's       flood     zone    status      and    advise    Satec

accordingly.

      Although     Hladik    testified        that,    in   his    experience,         the

referenced     standard     of   care   in     his    report      is    applicable     to

insurance brokers, his personal experience is not a substitute

for an industry standard or practice.                   "[A]n expert offers an

inadmissible net opinion if he or she cannot offer objective

support for his or her opinions, but testifies only to a view

about a standard that is personal."                   Davis, supra, 219 N.J. at

410   (internal        quotation    marks      omitted)     (quoting       Pomerantz,

supra, 207 N.J. at 373).

      During     his    deposition,     Hladik    testified        relative       to   the

issue of a standard:

            Q:     Is there a treatise or any other
                   written authority that you view as
                   being one that sets forth the standard
                   of   care  as   it   relates  to   flood
                   insurance for an insurance producer?

                          . . . .

            A:     I don't know a specific book that
                   someone has come out and written.   I
                   know what my experiences in the field
                   are.

                          . . . .



                                         15                                   A-5103-14T4
Q:   Other than your personal experience . .
     . can you point me to any written
     materials that you're aware of that
     talk about an insurance producer's
     duties or obligations to an insured as
     it relates to the subject of flood
     insurance?

A:   I don't think one written just based on
     flood insurance, but there's lots of
     materials   that  circulate   based  on
     standard of care of all coverages.

Q:   Okay.   And what written materials do
     you   consider   authoritative  as   it
     relates to standard of care?
A:   I would read many insurance trade
     journals.   There's magazines and other
     things that come out all the time and
     people who have experience in the field
     write articles, and they opine on the
     subject, and I've gathered all this
     knowledge over [twenty-four-and-a-half
     years] and I form my own opinion as to
     that care.

         . . . .

Q:   [] Do you consider publications from
     Big I[, an insurance trade journal,] as
     to the standard of care of an insurance
     producer to be authoritative?

         . . . .

A:   [] My experience is what I've dealt
     with, with peers in the business and
     clients in the business and going
     through these transactions thousands of
     times, so that's what develops my
     standard of care.      So the written
     material is what it is.    It's part of
     that whole process.

         . . . .




                     16                        A-5103-14T4
Q:   []   And   other than  your  personal
     experience, can you point me to any
     other source of authority that says
     that the standard of care requires a
     writing?

A:   My   source    of    authority   is   my
     experience.   I do this every day.    My
     peers do it every day.      It's what we
     do. It's how we do it. And it's what
     the clients deserve for their money.
     That's the standard.     That's the best
     practices.      That's   what   you  are
     supposed to do.

             . . . .

Q:   [] In your business, are there certain
     treatises,    publications    that   are
     considered   the    bible,   you   know,
     considered really authoritative?

             . . . .

A:   What's    really    considered   in   my
     business, and it's funny because I
     asked   almost   every   person in   the
     [nineteen] years I've been at Hanson &
     Ryan . . . this question is what you
     learn in school and in getting your
     license is probably ten percent of what
     you need to know.     The other [ninety]
     percent is doing it, learning from
     mentors and realizing what you have to
     do to do your job.

Q:   Okay.

A:   So that is where you learn it.

Q:   So the answer would be no?

A:   Through experience.    The answer is no.

Q:   There is no one authoritative text for
     your business?



                       17                       A-5103-14T4
            A:   I'm sure there's probably [twenty] out
                 there, but nobody I know corresponds to
                 them. You learn on the job, and you're
                 trained,   and  that's   how  you   get
                 experience.

      Evidential support for an expert opinion may include what

the expert has learned from personal experience and training;

however such experience, in turn, must be informed and given

content and context by generally accepted standards, practices,

or customs of the insurance industry.        See N.J.R.E. 702.          Here,

Hladik presented no authority supporting his opinion.            There was

no reference made to any document, any written or unwritten

custom, or established practice that the broker/agent community

recognized as a duty it owes insureds.4             Nowhere in Hladik's

report or testimony does he identify the source of the standard

of   care   enunciated,   including    decisional    law,   by   which    to

measure plaintiff's claimed deficiencies or to determine whether

there was a breach of duty owed defendant.              Notwithstanding

Hladik's extensive experience in the insurance industry, boiled

down to its essence, Hladik's opinion is infirm as comprised of

conclusory    determinations   that    defendants    departed    from    the

4
   Experts may base their opinions upon unwritten industry
standards without violating the net opinion doctrine.       See,
e.g., Davis, supra, 219 N.J. at 413 (quoting Kaplan v. Skoloff &
Wolfe, P.C., 339 N.J. Super. 97, 103 (App. Div. 2001))
(recognizing that the expert's conclusions might not have been
inadmissible net opinion if he had referenced an "unwritten
custom" of the industry).



                                  18                              A-5103-14T4
standard of practice among New Jersey insurance brokers based on

his personal view of that standard.                   See Pomerantz, supra, 207

N.J. at 373.

                                           II.

      Satec further contends the court erred in finding that,

without an expert, it could not demonstrate Nestel breached his

duty to advise Satec as to the need for flood insurance.                               We

review de novo the legal consequences of the exclusion of the

expert    opinion       as   it   effects        Satec's    ability    to    establish

liability.      Townsend,         supra,    221    N.J.    at   59    (citing     Davis,

supra, 219 N.J. at 405).            Contrary to Satec's assertions, given

the discrete factual scenario presented herein, we hold that it

is not "common knowledge" whether Centric's actions constituted

a deviation from the accepted standard of care of a New Jersey

insurance producer.          See Biunno, Current N.J. Rules of Evidence,

comment   2   on    N.J.R.E.      702   (2017)      ("[A]    jury     should    not    be

allowed to speculate without the aid of expert testimony in an

area where laypersons could not be expected to have sufficient

knowledge or experience.").

      Our court has instructed that the common knowledge doctrine

is to be construed narrowly.                    Hubbard v. Reed, 168 N.J. 387,

395-96 (2001).          It applies where "jurors' common knowledge as

lay   persons      is    sufficient        to    enable    them,     using     ordinary




                                            19                                  A-5103-14T4
understanding       and     experience,           to     determine     a     defendant's

negligence       without    the    benefit         of    specialized       knowledge    of

experts."        Id. at 394 (citation and internal quotation marks

omitted).    Ordinarily, insurance brokerage is a field beyond the

ken   of   the    average   juror.       Thus,          in   the   insurance    coverage

context, the common knowledge doctrine is limited to "obvious"

cases of negligence where a broker's conduct does not comport

with Rider, supra, 42 N.J. at 476.                     See, e.g., Bates v. Gambino,

72 N.J. 219, 226 (1977) (per se negligence established where

broker lacked knowledge required by law); Dimarino v. Wishkin,

195 N.J. Super. 390, 393 (App. Div. 1984) (per se negligence

established where broker failed to procure coverage and notify

the client once the coverage could not be obtained).

      Here, unlike in Bates and Dimarino, the issue of breach of

duty does not rest upon "obvious" conduct such as a lack of

knowledge    by     Centric       or   its        failure     to   procure     requested

coverage or notify Satec that the requested coverage could not

be obtained.       See Bates, supra, 72 N.J. at 225-26.                    Accordingly,

expert testimony was required to assist the jury relative to the

intricacies of the fiduciary relationship between Centric and

Satec, and any breach of duty that may have occurred.                                  See

Triarsi v. BSC Group Servs., LLC, 422 N.J. Super. 104, 115-16

(App. Div. 2011).




                                             20                                 A-5103-14T4
                                        III.

    Finally, Satec argues Hanover is vicariously liable for the

negligence    of    Centric     based     on    the    existence     of    an    agency

relationship       between    the   two      parties,      whereby    Hanover,        the

principal, was at all times vicariously liable for the negligent

acts of its agent.           In the alternative, Satec further argues

Centric is Hanover's agent under a theory of apparent authority.

Satec also notes that the judge failed to address this issue

while deciding summary judgment in favor of defendants.                         We hold

that the first argument finds no support in the law and the

second argument lacks sufficient merit to warrant discussion in

a written opinion.       R. 2:11-3(e)(1)(E).

    This     court    has    held     that     "[a]s   a   matter    of   elementary

agency law, the negligence of an employee-agent is imputable to

the employer-principal, who must answer for it."                     Johnson v. Mac

Millan, 233 N.J. Super. 56, 61 (App. Div.), remanded on other

grounds, 118 N.J. 199 (1989).                "It has long been recognized[,]"

however, that imputation will not apply where "in the case of an

independent    broker       placing     insurance       for   a   client    with       an

insurance company."          Id. at 62.        For example, we have held that

when a broker "undertook to evaluate a client's insurance needs

and to make recommendations[,] it was acting not as the agent

for any one of the several insurers it represented but only for




                                          21                                    A-5103-14T4
[his or her] own client."     Id. at 63; see also Mazur v. Selected

Risks Ins. Co., 233 N.J. Super. 219, 226 (App. Div. 1989); Avery

v. Arthur E. Armitage Agency, 242 N.J. Super. 293, 300-01 (App.

Div. 1990).    Therefore, the actions of the broker were not, by

application of respondent superior, negligence of the insurer it

represented.     Johnson, supra, 233 N.J. at 62.

     Applying these governing principles, we are unpersuaded by

Satec's argument that Hanover should be held vicariously liable

for the alleged negligent actions of Centric.            As we held in

Johnson, in the case of an independent insurance broker, like

Centric, imputation will not apply when the broker is evaluating

a   client's   needs    and   making   recommendations     accordingly.

Satec's arguments are directed at Centric's failure to advise it

regarding its need for flood insurance for the property.              As

such, we hold the actions of Centric may not be imputed to

Hanover.

     Affirmed.




                                  22                           A-5103-14T4